DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14, line 2, the limitation “on a first surface” renders the claim indefinite.  It is not clear “on a first surface” of which element.
	Claim 14, line 3, the limitation “forming an exposed n-type semiconductive layer of each LED structure” renders the claim indefinite.  It is not clear where to form an exposed n-type semiconductive layer of each LED structure.

Claim 14, line 8, the limitation “to a second surface” renders the claim indefinite.  It is not clear “to a second surface” of which element.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by von Malm et al [US 2016/0027765].
With respect to claim 1, von Malm et al (fig. 1A-1B, 2) disclose a process, comprising: fabricating a LED structure (20, 21, 22) (pp [0046]) to include coplanar electrical contacts (31, 32, 7, 52) (pp [0050], [0053], [0055]-[0056]) for p- type and n-
direct-bonding at least the coplanar electrical contacts of the first bonding surfaces of an array of the LED structures to electrical contacts in communication with a driver circuit (54) (pp [0050]) to individually control each LED structure in the array of the LED structures.

With respect to claim 2, von Malm et al (fig. 1A-1B, 2) disclose further comprising direct-bonding at least the coplanar electrical contacts (31, 32, 7, 52) (pp [0050], [0053], [0055]-[0056] of the first bonding surfaces of the array of the LED structures to electrical contacts of an array of the driver circuits (54) (pp [0050]).

With respect to claim 3, von Malm et al (fig. 2) disclose that wherein each LED structure (20, 21, 22) (pp [0046]) in the array of LED structures and each connection to an instance of a driver circuit (54) (pp [0050]) in the array of driver circuits are in a 1:1 ratio.

With respect to claims 4-5, von Malm et al (fig. 1A-1B, 2) inherently disclose that wherein each LED structure has an illumination area approximately a size of a pixel of a video display (claim 4); wherein the video display comprises a high-resolution video display (claim 5).  The limitation “video display” simply specifies an intended use or field of use and is not given patentable weight. It is noted that, the intended use in this device claim does not result in a structure difference between the claim invention and the prior Ex parte Masham, 2 USPQ2d 1647 (1987). 
With respect to claim 6, von Malm et al (fig. 2) inherently disclose that wherein each LED structure has an illumination area approximately a size of a smallest controllable element of an image represented on a display.

With respect to claim 7, von Malm et al (fig. 1A-1B, 2) inherently disclose that
wherein the LED structures in the array of LED structures comprise micro-LEDs, each micro-LED having an illumination area approximately a size of a pixel of a high-resolution video display, or an illumination area approximately a size of a smallest controllable element of an image represented on the high-resolution video display. The limitation “video display” simply specifies an intended use or field of use and is not given patentable weight. It is noted that, the intended use in this device claim does not result in a structure difference between the claim invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior structure is capable of performing the intended use, then it meets the claim.  Ex parte Masham, 2 USPQ2d 1647 (1987).

	With respect to claim 8, von Malm et al (fig. 1A-1B, 2) further disclose direct-bonding a first chip comprising the LED structures (20, 21, 22) (pp [0046]) with coplanar electrical contacts (31, 32, 7, 52) (pp [0050], [0053], [0055]-[0056]) with a second chip .

Allowable Subject Matter
Claims 9-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI V PHAM whose telephone number is (571)272-1715.  The examiner can normally be reached on M-F 8:30a.m-10:00p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/HOAI V PHAM/Primary Examiner, Art Unit 2892